COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Elma Garza Gonzalez v. Norma Garza Martinez, Ricardo Garza
                         Gonzalez, Albino Garza Gonzalez, Hugo Garza Gonzalez, Danny
                         Garza Gonzalez, Yesenia Quijana, Julio Cesar Garz Gonzalez and
                         Raul Garza

Appellate case number:   01-15-00693-CV

Trial court case number: 2014-32788

Trial court:             333rd District Court of Harris County

       Appellees’ motion to dismiss will be carried with the case.
       Appellees’ response brief is overdue. Appellees are therefore ordered to file their brief
within 30 days of the date of this order. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 21, 2016